COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-08-473-CV



IN RE MAIN ST. TRAVEL CENTER OF MONSEY, INC. 	         RELATORS

AND BEN WEBER



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relators’ petition for writ of mandamus and writ of prohibition and is of the opinion that relief should be denied.  Accordingly, relators’ petition for writ of mandamus and writ of prohibition is denied.

Relators shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM





PANEL:  DAUPHINOT, LIVINGSTON, and MCCOY, JJ. 



DELIVERED:  December 29, 2008    

FOOTNOTES
1:See
 
T
ex
. R. A
pp
. P. 47.4.